DUFFY, Circuit Judge
(concurring in part and dissenting in part).
I agree that we should not enforce that part of the order of the Board which includes “or any other producer, processor or manufacturer whose products do not bear the Union Label issued by United Brotherhood of Carpenters and Joiners of America, AFL-CIO.”
The complaint, even as belatedly amended, alleged a section 8(b) (4) (A) violation only as to Andersen, by the inducement and encouragement of employees of Midwest. The cease and desist order recommended by the trial examiner was limited to Andersen. Under the amended complaint and proof in this case, the Board erred in not limiting its 10(c) order to the secondary boycott as to Andersen.
If we were to sustain the Board’s order as to “any other producer, processor or manufacturer whose products do not bear the Union label * * * ” we are opening a road which would be beset with great difficulties. Such a procedure might well impose on this Court the duty of proceeding on contempt charges which, in turn, might involve the determination of factual issues. New and independent charges against other producers or manufacturers might be brought here under contempt citations. Our Court is not the place for such controversies to be brought in the first instance.
We decided against any such procedure in 1941 in Reliance Mfg. Co. v. N. L. R. B., 125 F.2d 311, 321. There the Board ordered the posting of notices in all plants of the employer although there were no charges of unfair practices as to three of them. The Board argued the unfair labor practice was system-wide and centrally directed and coordinated. This Court, relying heavily on N. L. R. B. v. Ford Motor Company, 5 Cir., 119 F.2d 326, refused to enforce the order as to plants where no unfair labor practices were charged.
In the Ford Motor case, the charges had to do with alleged unfair labor practices at the Dallas plant of Ford. The Board’s order as to posting of notices, etc., applied generally to all plants. The Fifth Circuit enforced the order only as to the Dallas plant, holding that the Board did not acquire, under the National Labor Relations Act, a general supervisory jurisdiction over the employer to be enforced by contempt orders.
The Fifth Circuit has consistently followed the Ford decision. See N. L. R. B. v. Dallas General Drivers, etc., Local Union 745, 228 F.2d 702; Truck Drivers and Helpers Local Union No. 728, etc. v. N. L. R. B., 265 F.2d 439, and N. L. R. B. v. Local 926, International Union of Operating Engineers, 267 F.2d 418.
In International Brotherhood of Teamsters, etc. v. N. L. R. B., 104 U.S.App.D.C. 359, 262 F.2d 456, the District of Columbia Circuit restricted the order to *701the primary employers named in the Board’s complaint. For a similar result, see N. L. R. B. v. Cleveland-Cliffs Iron Co., 6 Cir., 133 F.2d 295.
It seems to me this Court departed from our decision in Reliance when we decided N. L. R. B. v. Local 135, International Brotherhood of Teamsters, 267 F.2d 870. It is at this point I differ with my colleagues on this panel. The opinion in the instant case seeks to distinguish Local 135 because the local union there involved had been before the Board in three previous proceedings.
I cannot draw this fine line of distinction. Suppose the Local had been before the Board in only one previous proceeding. Would that be a sufficient basis for the all-inclusive order entered in this case ? In fact, in the case at bar, the Board seeks to justify its broad order by taking judicial notice of its own record by citing three United Brotherhood of Carpenter cases before the Board, as well as a United Brotherhood of Carpenter case in the Supreme Court, in each of which the affiliated locals engaged in secondary boycotts by pressuring their members to refuse to handle any non-union material.
In my judgment, the decision in the case at bar takes all vitality from our previous decision in the Local 135 case. I think we should frankly state that the doctrine announced in Local 135 is no longer controlling law in this Circuit.
When the case at bar was here before, Cosentino v. United Brotherhood of Carpenters, etc., 265 F.2d 327, it was not here on the merits. Under Section 10(1) of the National Labor Relations Act, the Board petitioned the District Court for a temporary injunction pending a hearing by the Board on the merits of the charge. After hearing, the District Court entered Findings of Fact and Conclusions of Law. The language we used in Cosentino was to demonstrate there was basis in the record for the trial court’s Findings and Conclusions, and that there was no abuse of discretion. We did not attempt to pass upon the merits of the controversy.